Citation Nr: 1132608	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kara M. Koonce, Legal Intern


INTRODUCTION

The Veteran had active military service from May 1972 to June 1972, October 1972 to December 1973, and October 1975 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for depression.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement for service connection for depression.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for his depression.

An undated letter in the claims file indicates that the Veteran might be receiving Social Security Administration (SSA) benefits.  In the claims file is the last page of a three page letter, indicating that the Veteran had a hearing for Social Security benefits.  The first two pages are not included in the claims file.  The letter further states that the Veteran is severely limited by his impairments, which appear to include both physical and mental limitations.  However, records from SSA are not of record.  The United States Court of Appeals for Veteran Claims (Court) has held that where VA has notice that the Veteran is receiving disability benefits from SSA, and that records from the agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that the VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists.  Id.  Because the records from SSA are not included in the claims file, the Board finds that an attempt should be made to obtain those records, as they are relevant to the issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1. Obtain from SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2. Once all necessary development is completed, readjudicate the claim currently on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

